Order affirmed, with ten dollars costs and disbursements. We think that a reply may be compelled to a plea in bar of a former judgment. (Mercantile Nat. Bank v. Corn Exch. Bank, 73 Hun, 78, 80; Olsen v. Singer Manufacturing Co., 138 App. Div. 407; Weglein v. Trow Directory, P. & B. Co., 152 id. 705, 709; Toplitz v. Garrigues, 71 id. 37, 39; Timble v. Russell, 41 Misc. 577, 579; Brinkerhoff v. Brinkerhoff, 8 Abb. N. C. 207.) But in view of defendants’ long delay in making the motion, we think that the learned Special Term properly exercised its discretion in denying it. Lazansky, P. J., Young, Kapper, Hagarty and Seeger, JJ., concur.